           Case 4:18-cv-05434-JSW Document 81 Filed 10/31/19 Page 1 of 2



 1   COOLEY LLP
     HEIDI L. KEEFE (178960)
 2   (hkeefe@cooley.com)
     MARK R. WEINSTEIN (193043)
 3   (mweinstein@cooley.com)
     MATTHEW J. BRIGHAM (191428)
 4   (mbrigham@cooley.com)
     LOWELL D. MEAD (223989)
 5   (lmead@cooley.com)
     BENJAMIN S. LIN (232735)
 6   (blin@cooley.com)
     MARK A. ZAMBARDA (314808)
 7   (mzambarda@cooley.com)
     3175 Hanover Street
 8   Palo Alto, CA 94304-1130
     Telephone: (650) 843-5000
 9   Facsimile: (650) 849-7400

10   MICHAEL G. RHODES (116127)
     (rhodesmg@cooley.com)
11   MATTHEW D. CAPLAN (260388)
     (mcaplan@cooley.com)
12   101 California Street
     San Francisco, CA 94111-5800
13   Telephone: (415) 693-2000
     Facsimile: (415) 693-2222
14
     Attorneys for Plaintiff
15   FACEBOOK, INC.

16
                                      UNITED STATES DISTRICT COURT
17
                                     NORTHERN DISTRICT OF CALIFORNIA
18
                                            OAKLAND DIVISION
19

20   FACEBOOK, INC.,                                 Case No. 4:18-cv-05434-JSW
     a Delaware corporation,
21                                                   FACEBOOK’S NOTICE
                        Plaintiff,                   REGARDING CLAIM
22                                                   CONSTRUCTION OF “DEDICATED
            v.                                       SECURITY PROCESSOR”
23
     BLACKBERRY LIMITED,
24   a Canadian corporation, and
     BLACKBERRY CORPORATION,
25   a Delaware corporation,

26                      Defendants.

27

28
     Case No. 4:18-cv-5434-JSW                                FACEBOOK’S NOTICE RE CLAIM CONSTRUCTION
           Case 4:18-cv-05434-JSW Document 81 Filed 10/31/19 Page 2 of 2



 1          Plaintiff Facebook, Inc. (“Facebook”) respectfully notifies the Court that, as Facebook has

 2   informed the BlackBerry defendants, in the interest of narrowing the issues in advance of the

 3   technology tutorial scheduled for November 7, 2019 and claim construction hearing scheduled for

 4   November 21, 2019, Facebook is willing to accept the claim construction of “dedicated security

 5   processor” in claim 1 of U.S. Patent No. 7,228,432 proposed by the BlackBerry defendants and

 6   tentatively adopted by the Court, namely “a processor dedicated to providing security functions.”

 7   (Dkt. No. 78 at 6.)

 8
     Dated: October 31, 2019                     COOLEY LLP
 9

10
                                                 /s/ Heidi L. Keefe
11
                                                 HEIDI L. KEEFE (178960)
12                                               (hkeefe@cooley.com)
                                                 MARK R. WEINSTEIN (193043)
13                                               (mweinstein@cooley.com)
                                                 MATTHEW J. BRIGHAM (191428)
14                                               (mbrigham@cooley.com)
                                                 LOWELL D. MEAD (223989)
15                                               (lmead@cooley.com)
                                                 BENJAMIN S. LIN (232735)
16                                               (blin@cooley.com)
                                                 MARK A. ZAMBARDA (314808)
17                                               (mzambarda@cooley.com)
                                                 3175 Hanover Street
18                                               Palo Alto, CA 94304-1130
                                                 Telephone: (650) 843-5000
19                                               Facsimile: (650) 849-7400
20                                               COOLEY LLP
                                                 MICHAEL G. RHODES (116127)
21                                               (rhodesmg@cooley.com)
                                                 MATTHEW D. CAPLAN (260388)
22                                               (mcaplan@cooley.com)
                                                 101 California Street
23                                               San Francisco, CA 94111-5800
                                                 Telephone: (415) 693-2000
24                                               Facsimile: (415) 693-2222
25
                                                 Attorneys for Plaintiff
26                                               FACEBOOK, INC.
27

28
     Case No. 4:18-cv-5434-JSW                     1              FACEBOOK’S NOTICE RE CLAIM CONSTRUCTION
